by the appellant on an appeal from a judgment of the Supreme Court, Kings County, rendered January 4, 2008, for leave to *350prosecute the appeal as a poor person, and for the assignment of counsel.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied, with leave to renew upon proper papers, including the appellant’s affidavit setting forth the appellant’s full financial situation including (1) all assets, both real and personal, as well as any and all sources of income before conviction, and (2) if on bail before conviction, the amount and source of the bail money, and if bail was the appellant’s own money, what happened to the same after conviction.
Regarding the People’s contention that this appeal should have been taken to the Appellate Term of the Supreme Court pursuant to 22 NYCRR 730.1, we note that this appeal is from a judgment of the Integrated Domestic Violence Part (see 22 NYCRR 41.1), which is a unit of the Supreme Court (see 22 NYCRR 200.2 [b]), and thus is properly taken to this Court (see CPL 450.60). Ritter, J.P., Covello, Garni and Eng, JJ., concur.